EXHIBIT 10.55










December 14, 2009








American Consumers, Inc.
55 Hannah Way
Rossville, GA  30741


Gentlemen:


This letter confirms that Gateway Bank & Trust (the “Lender”) has agreed to, and
hereby does, irrevocably waive any default or event of default, as well as any
right to cease making loan advances or disbursing loan proceeds, arising from or
in connection with the death of Michael A. Richardson on November 20, 2009,
under any instrument, agreement or document evidencing, securing, guarantying or
otherwise relating to any indebtedness of American Consumers, Inc., a Georgia
corporation doing business as Shop Rite (the “Borrower”) to Lender, under:


 
·
any term loans, revolving credit loans or other loans made, or agreed to be
made, by Lender in favor of Borrower;



 
·
any agreement or commitment by Lender to issue letters of credit at the request
of Borrower; and



 
·
any other credit facilities or financial accommodations by Lender in favor of
Borrower.





By execution of this Letter Agreement below, each of the parties hereby agrees
to and accepts the foregoing agreement and waiver of Lender, as of this
  14th     day of December, 2009.



 Gateway Bank & Trust      American Consumers, Inc.          
By:  /s/ Shawn Rogers
By:
/s/ Paul R. Cook   Name:  Shawn Rogers    Name:  Paul R. Cook   Title:  Sr. Vice
President   Title:  Chief Executive Officer          

 
 
                                                                      


 
 

--------------------------------------------------------------------------------

 
